EXHIBIT 10.5

COMMSCOPE, INC.

ANNUAL INCENTIVE PLAN

(as amended effective February 17, 2009)

 

  1. Purpose

The purpose of the Annual Incentive Plan is to enhance CommScope, Inc.’s ability
to attract, motivate, reward and retain employees, to strengthen their
commitment to the success of the Company and to align their interests with those
of the Company’s stockholders by providing additional compensation to designated
employees of the Company based on the achievement of performance objectives. To
this end, the Annual Incentive Plan provides a means of annually rewarding
participants primarily based on the performance of the Company and its Operating
Units and secondarily based on the achievement of personal performance
objectives. The adoption of this Plan as it relates to Executive Officers is
subject to the approval of the stockholders of the Company.

 

  2. Definitions

(a)    “Accredited Investor” shall have the meaning ascribed to such term in
Rule 501 of Regulation D of the Securities Act of 1933, as amended.

(b)    “Award” shall mean the incentive award earned by a Participant under the
Plan for any Performance Period.

(c)    “Base Salary” shall mean the Participant’s annual base salary actually
paid by the Company and received by the Participant during the applicable
Performance Period. Annual base salary does not include (i) Awards under the
Plan, (ii) long-term incentive awards, (iii) signing bonuses or any similar
bonuses, (iv) cash payments received pursuant to the Company’s Retirement
Savings Plan, (v) imputed income from such programs as executive life insurance,
or (vi) nonrecurring earnings such as moving expenses, and is based on salary
earnings before reductions for such items as contributions under Section 401(k)
of the Internal Revenue Code of 1986, as amended.

(d)     “Beneficial Owner”, “Beneficially Owned” and “Beneficially Owning” shall
have the meanings applicable under Rule 13d-3 promulgated under the 1934 Act.

(e)    “Board” shall mean the Board of Directors of the Company.

(f)    “CEO” shall mean the Chief Executive Officer of the Company.

(g)    “Change in Control” means the occurrence of any of the following:

(1)    An acquisition (other than directly from the Company) of any Voting
Securities by any Person, immediately after which such Person has Beneficial
Ownership of more than thirty-three percent (33%) of (i) the then-outstanding
Shares or (ii) the combined voting power of the Company’s then-outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred pursuant to this paragraph (a), the acquisition of Shares
or Voting Securities in a Non-Control Acquisition (as hereinafter defined) shall
not constitute a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person the
majority of the voting power, voting equity securities or equity interest of
which is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a Non-Control Transaction (as hereinafter
defined);



--------------------------------------------------------------------------------

(2)    The individuals who, as of the effective date of the Plan, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the members of the Board or, following a Merger (as hereinafter
defined), the board of directors of (i) the corporation resulting from such
Merger (the “Surviving Corporation”), if fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by another Person
(a “Parent Corporation”) or (ii) if there is one or more than one Parent
Corporation, the ultimate Parent Corporation; provided, however, that, if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of the Plan, be considered a member
of the Incumbent Board; and provided, further, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(3)    The consummation of:

(i)    A merger, consolidation or reorganization (x) with or into the Company or
(y) in which securities of the Company are issued (a “Merger”), unless such
Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall mean a
Merger in which:

(A)    the shareholders of the Company immediately before such Merger own
directly or indirectly immediately following such Merger at least a majority of
the combined voting power of the outstanding voting securities of (1) the
Surviving Corporation, if there is no Parent Corporation or (2) if there is one
or more than one Parent Corporation, the ultimate Parent Corporation;

(B)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger constitute at least
a majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and

(C)    no Person other than (1) the Company or another corporation that is a
party to the agreement of Merger, (2) any Related Entity, or (3) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
the Merger, was maintained by the Company or any Related Entity, or (4) any
Person who, immediately prior to the Merger had Beneficial Ownership of
thirty-three percent (33%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of thirty-three
percent (33%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, if there is no
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation;

(ii)    A complete liquidation or dissolution of the Company; or

(iii)    The sale or other disposition of all or substantially all of the assets
of the Company and its Subsidiaries taken as a whole to any Person (other than
(x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.



--------------------------------------------------------------------------------

(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(i)    “Committee” shall mean the Compensation Committee of the Board; provided,
however, that with respect to Employees who are not Executive Officers, the
Compensation Committee may delegate to the CEO the authority and responsibility
to administer the Plan to the same extent as the Compensation Committee (or to
such lesser extent as the Compensation Committee may provide) and if the
Compensation Committee so delegates its authority and responsibility, references
herein to the Committee shall be deemed to refer to the CEO to the extent such
authority and responsibility has been so delegated.

(j)    “Company” shall mean CommScope, Inc., its successors and assigns.

(k)    “Disability” shall mean permanent disability, as provided in the
Company’s long-term disability plan.

(l)    “Effective Date” shall mean the date that the Plan is adopted by the
Board.

(m)    “Employee” shall mean any person (including an officer) employed by the
Company or any of its subsidiaries on a full-time salaried basis.

(n)    “Executive Officer” shall mean, for any Performance Period, an Employee
who (i) as of the beginning of the Performance Period is an officer subject to
Section 16 of the 1934 Act, and (ii) who, prior to determining Target Awards for
the Performance Period pursuant to Section 5(a) of the Plan, the Committee
designates as an Executive Officer for purposes of this Plan. If the Committee
does not make the designation in clause (ii) for a Performance Period, all
Employees described in clause (i) shall be deemed to be Executive Officers for
purposes of this Plan.

(o)    “Financial Target”, for any Performance Period, may be expressed in terms
of (i) stock price, (ii) earnings per share, (iii) operating income, (iv) return
on equity or assets, (v) cash flow, (vi) earnings before interest, tax,
depreciation and amortization (EBITDA), (vii) revenues, (viii) overall revenue
or sales growth, (ix) expense reduction or management, (x) market position,
(xi) total shareholder return, (xii) return on investment, (xiii) earnings
before interest and taxes (EBIT), (xiv) net income, (xv) return on net assets,
(xvi) economic value added, (xvii) shareholder value added, (xviii) cash flow
return on investment, (xix) net operating profit, (xx) net operating profit
after tax, (xxi) return on capital, (xxii) return on invested capital, or
(xxiii) any combination, including one or more ratios, of the foregoing.
Financial Targets may be expressed as a combination of Company and/or Operating
Unit performance goals and may be absolute or relative (to prior performance or
to the performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range.

(p)    “Financial Target Award Earned”, for any Performance Period, shall mean
the percentage of Target Awards earned based on the Company’s and/or, if
applicable, an Operating Unit’s achievement of Financial Target(s) for that
Performance Period.

(q)    “1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

(r)    “Operating Unit”, for any Performance Period, shall mean a division,
Subsidiary, group, product line or product line grouping for which an income
statement reflecting sales and operating income is produced.

(s)    “Participant”, for any Performance Period, shall mean an Employee
selected to participate in the Plan for such Performance Period.

(t)    “Performance-Based Compensation” shall mean any Award that is intended to
constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

(u)    “Performance Period” shall mean the fiscal year of the Company or such
time period designated by the Committee at the time that Financial Targets are
established and during which the performance of the Company and/or Operating
Units will be measured.



--------------------------------------------------------------------------------

(v)    “Person” shall mean a person within the meaning of Sections 13(d) and
14(d) of the 1934 Act.

(w)    “Personal Performance Percentage”, with respect to Participants (other
than Executive Officers) for any Performance Period, shall mean the percentage
based on the Participant’s personal performance, as determined in accordance
with Section 5(e) of the Plan.

(x)    “Plan” shall mean this CommScope, Inc. Annual Incentive Plan, as from
time to time amended and in effect.

(y)    “Retirement” shall mean (i) retirement at or after age 55 and the
completion of 10 years of service with the Company or any of its Subsidiaries,
(ii) retirement at or after age 65 or (iii) early retirement with the prior
written approval of the Company.

(z)    “Schedules” for any Performance Period, shall mean the schedules
described in Section 5(a) of the Plan.

(aa)    “Subsidiary” shall mean a corporation as defined in Section 424(f) of
the Internal Revenue Code of 1986, as amended, with the Company being treated as
the employer corporation for purposes of this definition.

(bb)    “Target Award”, for any Participant with respect to any Performance
Period, shall mean the Participant’s Base Salary multiplied by his or her Target
Award Percentage.

(cc)    “Target Award Percentage” for any Participant with respect to any
Performance Period, shall mean the percentage of the Participant’s Base Salary
that the Participant would earn as an Award for that Performance Period if each
of the Financial Target Award Earned and Personal Performance Percentage (if
applicable) for that Performance Period is 100%, and shall be determined by the
Committee based on the Participant’s responsibility level or the position or
positions held during the Performance Period; provided, however, that if any
Participant other than an Executive Officer held more than one position during
the Performance Period, then the Committee may designate different Target Award
Percentages with respect to each position and the Award will be pro-rated to
reflect the number of days during which such Participant had each Target Award
Percentage.

(dd)    “Voting Securities” shall mean, with the voting securities of the
Company.

 

  3. Eligibility

Generally, all Employees are eligible to participate in the Plan for any
Performance Period. However, participation may be limited to those Employees
who, because of their significant impact on the current and future success of
the Company, the Committee selects, in accordance with Section 5 of this Plan,
to participate in the Plan for that Performance Period. Notwithstanding the
foregoing, the CEO shall participate in the Plan in every Performance Period.

To be eligible to receive an Award in respect of any Performance Period an
Employee shall have had at least three months active tenure during such
Performance Period and be actively employed by the Company on the Award payment
date. The Committee may approve, for Participants other than the Executive
Officers and in accordance with Sections 7 and 8 of this Plan, exceptions for
special circumstances.

If an Employee other than an Executive Officer, becomes a Participant during a
Performance Period, such Participant’s Award will be prorated based on the
number of days that he or she is a Participant, unless, with respect to
Participants other than Executive Officers, the Committee otherwise determines.

 

  4. Administration

The administration of the Plan shall be consistent with the purpose and the
terms of the Plan. The Plan shall be administered by the Committee. Each member
of the Committee shall be an “outside director” within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code; provided that if the
Compensation Committee has delegated to the CEO any authority or responsibility
to administer the Plan with



--------------------------------------------------------------------------------

respect to Employees who are not Executive Officers, the CEO shall not be
required to be an “outside director.” The Committee shall have full authority to
establish the rules and regulations relating to the Plan, to interpret the Plan
and those rules and regulations, to select Participants in the Plan, to
determine the Company’s and, if applicable, each Operating Unit’s Financial
Target(s) and each Participant’s Target Award Percentage for each Performance
Period, to approve all the Awards, to decide the facts in any case arising under
the Plan and to make all other determinations and to take all other actions
necessary or appropriate for the proper administration of the Plan, including
the delegation of such authority or power, where appropriate; provided, however,
that the Committee shall not be authorized to increase the amount of the Award
payable to a Participant that is an Executive Officer that would otherwise be
payable pursuant to the terms of the Plan but may in its sole discretion
decrease the amount of an Award that would otherwise be payable to the a
Participant that is an Executive Officer pursuant to the terms of the Plan, (and
no such reduction may increase the Award payable to any other Participant that
is an Executive Officer) and, provided, further, that the Committee shall only
exercise such discretion over the Plan and the Awards granted thereunder, to the
extent permitted under Section 162(m) of the Code and the regulations thereunder
without adversely affecting the treatment of any Executive Officer’s Award as
Performance-Based Compensation.

The Committee’s administration of the Plan, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company, the Subsidiaries, their respective stockholders and all
employees of the Company and the Subsidiaries, including the Participants and
their respective beneficiaries.

 

  5. Determination of Awards

(a)    Prior to, or as soon as practicable following, the commencement of each
Performance Period, the Committee shall determine the Employees who shall be
Participants during that Performance Period and determine each Participant’s
Target Award Percentage. The Committee shall also establish the Financial
Target(s) for that Performance Period (which, with respect to Executive Officers
for that Performance Period, shall be established in writing by the earlier of
(1) the date on which one-quarter of the Performance Period has elapsed or
(2) the date which is 90 days after the commencement of the Performance Period,
and in any event while the performance relating to the Financial Target(s)
remains substantially uncertain). The Participants, each Participant’s Target
Award Percentage and the Financial Targets for each Performance Period shall be
set forth on a Schedule. The Company shall notify each Participant of his or her
Target Award Percentage and the applicable Financial Targets for the Performance
Period.

(b)    Generally, a Participant earns an Award for a Performance Period based on
the Company’s and/or his or her Operating Unit’s achievement of applicable
Financial Target(s). In addition, the Award for any Participant (other than an
Executive Officer) may be adjusted based on the Participant’s Personal
Performance Percentage. The Committee may determine that different Financial
Targets are applicable to different Participants, groups of Participants,
Operating Units or groups of Operating Units with respect to a specific
Performance Period. The Committee may also establish a minimum threshold of
Company or Operating Unit performance which must be achieved in order for any
portion of an Award to be earned for that Performance Period, provided, with
respect to Executive Officers for that Performance Period, such threshold is
established by the earlier of (1) the date on which one-quarter of the
Performance Period has elapsed or (2) the date which is 90 days after the
commencement of the Performance Period, and in any event while the performance
relating to the Financial Target(s) remains substantially uncertain.
Notwithstanding the foregoing, if in any Performance Period a minimum threshold
of Company and/or Operating Unit performance is established and the Company’s
and/or any Operating Unit’s actual performance as measured against that minimum
threshold would otherwise preclude the earning of Awards for that Performance
Period, the Committee may upon consideration of the events of the Performance
Period, determine that Awards may be earned by Participants (other than
Executive Officers) for that Performance Period.

(c)    The maximum award an Executive Officer may receive for any Performance
Period is $4 million.

(d)    Awards shall be earned by Participants in accordance with such formula or
formulas determined by the Committee consistent with the provisions of this
Plan.



--------------------------------------------------------------------------------

(e)    Personal Performance Percentage. Executive Officers are not eligible for
an adjustment based on personal performance. Each other Participant’s
performance may be evaluated and a Personal Performance Percentage for such
Participant may be recommended for approval by the Committee. If applicable, the
Personal Performance Percentage may range from 0 to 120 percent to reflect the
Participant’s personal performance during the Performance Period; provided,
however, that the application of this Section 5(e) shall not result in an
increase in the aggregate dollar amount of all Awards earned by all Participants
for that Performance Period determined before the application of this
Section 5(e).

 

  6. Changes to the Target Award Percentage

The Committee, with respect to all Participants who are not Executive Officers,
may at any time prior to the final determination of Awards change the Target
Award Percentage of any such Participant or assign a different Target Award
Percentage to any such Participant to reflect any change in the Participant’s
responsibility level or position during the course of the Performance Period.

The Committee may at the time Financial Target(s) are determined for a
Performance Period, or at any time prior to the final determination of Awards in
respect of that Performance Period to the extent permitted under Section 162(m)
of the Code and the regulations promulgated thereunder without adversely
affecting the treatment of the Award as Performance-Based Compensation, provide
for the manner in which performance will be measured against the Financial
Target(s) (or to the extent permitted under Section 162(m) of the Code and the
regulations promulgated thereunder without adversely affecting the treatment of
an Award as Performance-Based Compensation, may adjust the Financial Target(s))
to reflect the impact of (i) any stock dividend or split, recapitalization,
combination or exchange of shares or other similar changes in the Company’s
stock, (ii) specified corporate transactions (iii) special charges, (iv) foreign
currency effects, (v) accounting or tax law changes and (vi) other extraordinary
or nonrecurring events.

 

  7. Payment of Awards

As soon as practicable after the close of a Performance Period and prior to the
payment of any Award that is intended to constitute Performance-Based
Compensation, the Committee shall review each Participant’s Award and certify in
writing that the applicable Financial Targets have been satisfied. Subject to
the provisions of Section 8 of the Plan, each Award to the extent earned shall
be paid in a single lump sum cash payment. Notwithstanding the foregoing, the
Committee may permit certain Participants to elect to receive all or a portion
of their Award in shares of Company stock (rounded down to the nearest whole
number) on such terms and conditions as established by the Committee; provided,
however, that no cash will be paid for fractional shares and only Participants
who are Accredited Investors may be permitted to make such election. The
Committee shall certify in writing the amount of the Executive Officer’s Award
prior to payment thereof. Payment of the Award, whether in cash or in shares of
Company stock, shall be made as soon as practicable following the Performance
Period, but in no event later than two and one-half months following the end of
the Performance Period.

If a Change of Control occurs, the Company shall, within 60 days thereafter, pay
to each Participant in the Plan immediately prior to the Change of Control
(regardless of whether the Participant remains employed after the Change of
Control) an Award which is calculated assuming that all performance percentages
are 100 percent, and such Award shall be prorated to the date of the Change of
Control based on the number of days that have elapsed during the Performance
Period through the date of the Change of Control.

 

  8. Limitations on Rights to Payment of Awards

No Participant shall have any right to receive payment of an Award under the
Plan for a Performance Period unless the Participant remains in the employ of
the Company through the payment date of the Award for such Performance Period,
except as provided in the last paragraph of Section 7 of the Plan. However, if
the Participant has active service with the Company or the Subsidiary for at
least three months during any Performance Period,



--------------------------------------------------------------------------------

but, prior to payment of the Award for such Performance Period, a Participant’s
employment with the Company terminates due to the Participant’s death,
Disability or, except in the case of an Executive Officer, Retirement or such
other special circumstances as determined by the Committee, on a case by case
basis, the Participant (or, in the event of the Participant’s death, the
Participant’s estate, beneficiary or beneficiaries as determined under Section 9
of the Plan) shall remain eligible to receive a prorated portion of any earned
Award, based on the number of days that the Participant was actively employed
and performed services during such Performance Period.

 

  9. Designation of Beneficiary

A Participant may designate a beneficiary or beneficiaries who, in the event of
the Participant’s death prior to full payment of any Award hereunder, shall
receive payment of any Award due under the Plan. Such designation shall be made
by the Participant on a form prescribed by the Committee. The Participant may,
at any time, change or revoke such designation. A beneficiary designation, or
revocation of a prior beneficiary designation, will be effective only if it is
made in writing on a form provided by the Company, signed by the Participant and
received by the Secretary of the Company. If the Participant does not designate
a beneficiary or the beneficiary dies prior to receiving any payment of an
Award, Awards payable under the Plan shall be paid to the Participant’s estate.

 

  10. Amendments

The Committee may at any time amend (in whole or in part) this Plan. No such
amendment which adversely affects any Participant’s rights to or interest in an
Award earned prior to the date of the amendment shall be effective unless the
Participant shall have agreed thereto.

 

  11. Termination

The Committee may terminate this Plan (in whole or in part) at any time. In the
case of such termination of the Plan, the following provisions of this
Section 11 shall apply notwithstanding any other provisions of the Plan to the
contrary:

(i)    The Committee shall promulgate administrative rules applicable to Plan
termination, pursuant to which each affected Participant (other than an
Executive Officer) shall receive, with respect to each Performance Period which
has commenced on or prior to the effective date of the Plan termination (the
“Termination Date”) and for which the Award has not yet been paid, the amount
described in such rules and the Executive Officers shall receive an amount equal
to the amount his Award would have been had the Plan not been terminated
(prorated for the Performance Period in which the Termination Date occurred),
subject to reduction in the discretion of the Committee.

(ii)    Each Award payable under this Section 11 shall be paid as soon as
practicable, but in no event later than two and one-half months after the
Termination Date.

 

  12. Miscellaneous Provisions

(a)    This Plan is not a contract between the Company and the Employees or the
Participants. Neither the establishment of this Plan, nor any action taken
hereunder, shall be construed as giving any Employee or any Participant any
right to be retained in the employ of the Company or any of its Subsidiaries.
Neither the Company nor any of its Subsidiaries is under any obligation to
continue the Plan.

(b)    A Participant’s right and interest under the Plan may not be assigned or
transferred, except as provided in Section 9 of the Plan, and any attempted
assignment or transfer shall be null and void and shall extinguish, in the
Company’s sole discretion, the Company’s obligation under the Plan to pay Awards
with respect to the Participant.



--------------------------------------------------------------------------------

(c)    The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund, or to make any other segregation of
assets, to assure payment of Awards.

(d)    The Company shall have the right to deduct from Awards paid and any
interest thereon, any taxes or other amounts required by law to be withheld.

(e)    Nothing contained in the Plan shall limit or affect in any manner or
degree the normal and usual powers of management, exercised by the officers and
the Board of Directors or committees thereof, to change the duties or the
character of employment of any employee of the Company or any of its
Subsidiaries or to remove the individual from the employment of the Company or
any of its Subsidiaries at any time, all of which rights and powers are
expressly reserved.